George Sylvester Viereck v. Commissioner.Viereck v. CommissionerDocket No. 6445.United States Tax Court1945 Tax Ct. Memo LEXIS 28; 4 T.C.M. (CCH) 1026; T.C.M. (RIA) 45344; November 28, 1945*28  O. R. McGuire, Esq., for the petitioner. Thomas R. Charshee, Esq., for the respondent.  MURDOCK Memorandum Findings of Fact MURDOCK, Judge: The Commissioner determined a deficiency of $1,923.61 in income tax for the calendar year 1941. The only adjustment which he made was to disallow a deduction of $4,700 claimed as attorneys' fees and the propriety of that disallowance is the only issue for decision. Findings of Fact The petitioner is an individual. He filed his income tax return for the calendar year 1941 with the collector of internal revenue for the third district of New York. He claimed a deduction on that return of $4,700 for attorneys' fees. The Commissioner, in determining the deficiency, disallowed that deduction. The petitioner paid to his attorneys, during 1941, at least $4,700 for services rendered by them in connection with his business. A decision of no deficiency will be entered.